DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 14 March 2022, claims 12-24 have been cancelled, claim 11 has been amended, and claim 25 is new and sufficiently supported by the filed specification.
New in this Office Action are 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al (TW 2011/37185 A) in view of Schwake (US 2006/0024577 A1) and Keyzer et al (“Mg(PF6)2‑Based Electrolyte Systems: Understanding Electrolyte-Electrode Interactions for the Development of Mg-Ion Batteries”, Journal of the American Chemical Society, June 2016). Hereinafter referred to as Brooks Schwake, and Keyzer, respectively.
Regarding claim 11, Brooks discloses a nonaqueous electrolyte liquid for an alkaline earth metal secondary battery (“liquid metal salt as described herein in an electrochromic device” paragraph 25), the nonaqueous electrolyte liquid comprising:
a nonaqueous solvent (“inert coordinating solvent” paragraph 40) containing a neutral organic molecule (“coordinating solvent molecule (ie, a solvent molecule having a donor atom)” paragraph 43); and
an alkaline earth metal cation (“M may be any metal that is a metal of the main group (s region or p region), d region metal or f region metal in any oxidation state” paragraph 52), another organic molecule (“neutral ligand L” paragraph 67), and an anion (“counter anion X” paragraph 51), wherein the alkaline earth metal cation, the another organic molecule, and the anion are included in an alkaline earth metal salt (“the liquid metal salt of the present invention further comprises a negatively charged ligand Y represented by the formula (B): [MLY]X, wherein [MLY] is a cationic complex and X is Counter anion” paragraph 21), and the alkaline earth metal salt is to be dissolved in the nonaqueous solvent (“dissolve the metal salt in a coordinating solvent” paragraph 85),
wherein the another organic molecule is coordinated to the alkaline earth metal cation in the alkaline earth metal salt (“Weakly coordinating neutral ligands will coordinate (bound) with metal ions only in the absence of competing solvent molecules” paragraph 43), 
the alkaline earth metal cation is a magnesium cation (“magnesium” paragraph 52),
the another organic molecule is an acetonitrile molecule (“L is acetonitrile” paragraph 73), and
the neutral organic molecule is ligand-exchanged with the another organic molecule in the nonaqueous solvent (“weakly coordinating neutral ligand is a ligand that can be displaced by a coordinating solvent molecule” paragraph 43).
Brooks does not disclose wherein the neutral organic molecule is propylene carbonate, and the anion is PF6-.
However, Schwake discloses an electrolyte liquid for a secondary battery (“Electrolyte solutions … frequently used in electrochemical cells, for example capacitors or batteries” [0001]) comprising a solvent containing a neutral organic molecule (“component B), at least a second electrochemically stable solvent having a boiling point >120 ºC at 1 bar pressure, a dielectric constant >10 at 25 ºC, and a viscosity ˂6 mPas at 25 ºC” [0007]), and another organic molecule that is dissolved in the solvent and is an acetonitrile molecule (“component A), acetonitrile with a proportion of 40-90 wt.-% of the solvent weight” [0007]). Schwake teaches wherein the neutral organic molecule is propylene carbonate (“ethylene carbonate, propylene carbonate, γ-butyrolactone, γ-valerolactone, butylene carbonate, … diethyl carbonate, ethyl methyl carbonate, trimethyl phosphate” [0013]), and that the neutral organic molecule of this composition has a greater viscosity than the another organic molecule so that the electrolyte liquid would demonstrate significantly lower conductivity values than the electrolyte liquid having the another organic molecule as the sole component, and has a dissociating effect on conductive salts dissolved in the electrolyte liquid because of its sufficient polarity and guarantees continued good mobility and high conductivity in the electrolyte liquid ([0009]).
Therefore, it would have been obvious for a person of ordinary skill in the art to try the known options and finite number of predictable potential solutions as the neutral organic molecule the solvent of the electrolyte liquid of Brooks, in view of Schwake, wherein the neutral organic molecule is propylene carbonate in order to lower the conductivity of the electrolyte liquid due to the higher viscosity of the neutral organic molecule while increasing the dissociating effect of the alkaline earth metal salt, guaranteeing maintained good mobility and increasing the mobility of the alkaline earth metal salt in the electrolyte liquid with a reasonable expectation of success.
Additionally, Keyzer discloses an electrolyte liquid for a secondary battery (“Lewis base complex” 2nd paragraph in second column of p. 8682) comprising a solvent (“mixed carbonate solvents” 1st paragraph in second column of p. 8682) and another organic molecule that is dissolved in the solvent and is an acetonitrile molecule (“dry CH3CN” 3rd paragraph in second column of p. 8682). Keyzer teaches wherein anion is PF6- (“PF6− anion” p. 8682 2nd paragraph in second column of p. 8682), and that PF6- forms passivating MgF2 layers on Mg electrodes (2nd paragraph in second column of p. 8682), remaining free of insulating films after cycling at potentials where Mg plating is expected (1st paragraph in second column of p. 8683).
Therefore, it would have been additionally obvious for the person of ordinary skill to modify the alkaline earth metal salt of the nonaqueous electrolyte liquid of modified Brooks in view of Keyzer wherein anion is PF6- in order to achieve a means of preventing formation of insulating films on a Mg electrode during cycling potentials where Mg plating is expected.
Regarding claim 25, modified Brooks discloses all the limitations for the nonaqueous electrolyte liquid as set forth in claim 11 above, and wherein the alkaline earth metal salt is Mg(CH3CN)6(PF)2 (Keyzer “Mg(PF6)(CH3CN)6 (1)” 2nd paragraph in second column of p. 8682).

Response to Arguments
Applicant's arguments filed 09 June 2022 have been fully considered but they are not persuasive. 
Applicant appears to argue that the prior Office Action fails to provide any technical or factual basis as to why propylene carbonate is specifically selected from the broad range of possible selections of the neutral organic molecule.
In response to this argument, the examiner believes that even though Schwake discloses a broad range of possible selections for the neutral organic molecule, this does not rule out an “obvious to try” rationale (MPEP 2145(X)B), which discloses that “An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721